                                                                  JUDGE RICHARD A. JONES
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
     UNITED STATES OF AMERICA,                    )   NO. CR18-315RAJ
 7                                                )
                     Plaintiff,                   )   ORDER GRANTING UNOPPOSED
 8                                                )   MOTION TO CONTINUE TRIAL AND
               vs.                                )   PRETRIAL MOTIONS DUE DATE
 9                                                )
     GIZACHEW WONDIE,                             )
10                                                )
                     Defendant.                   )
11                                                )

12
           THIS MATTER having come before the Court on defendant’s unopposed
13
14   motion for a continuance of the trial and the pretrial motions due date, and the Court

15   having considered the facts set forth in the motion, the speedy trial waiver executed by
16   defendant, and the records and files herein, the Court finds as follows:
17
           The Court finds that the ends of justice will be served by ordering a continuance
18
     in this case, that a continuance is necessary to ensure adequate time for effective case
19
20   preparation, and that these factors outweigh the best interests of the public and

21   defendant in a speedy trial.
22
           1. A failure to grant the continuance would deny defense counsel the reasonable
23
     time necessary for effective preparation, taking into account the exercise of due
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                     1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DUE DATE        -1                        Seattle, Washington 98101
       (Gizachew Wondie; CR18-315RAJ)                                            (206) 553-1100
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
 1
 2   to grant a continuance in the proceeding would be likely to result in a miscarriage of

 3   justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
 4
           2. The ends of justice will be served by ordering a continuance in this case, as a
 5
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 6
 7   for trial. All of these factors outweigh the best interests of the public and defendant in

 8   a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 9         IT IS THEREFORE ORDERED that the Defendant’s Unopposed Motion to
10
     Continue Trial Date and Pretrial Motions Deadline (Dkt. #22) is GRANTED. The
11
     trial date is continued from February 25, 2019, to October 28, 2019. All pretrial
12
13   motions, including motions in limine, shall be filed no later than August 28, 2019.

14         IT IS FURTHER ORDERED that the resulting period of delay from the date of
15
     this order to the new trial date of October 28, 2019, is hereby excluded for speedy trial
16
     purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
17
18         IT IS SO ORDERED.

19          DATED this 31st day of January, 2019.
20
21
                                                       A
                                                       The Honorable Richard A. Jones
22                                                     United States District Judge
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DUE DATE        -2                         Seattle, Washington 98101
       (Gizachew Wondie; CR18-315RAJ)                                             (206) 553-1100
